Citation Nr: 0728444	
Decision Date: 09/11/07    Archive Date: 09/25/07

DOCKET NO.  05-35 683A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from June 1971 to June 1973.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, CA.  

A Travel Board hearing in front of the undersigned Veterans 
Law Judge was held in July 2007.  A transcript of the hearing 
has been associated with the claim file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is claiming service connection for PTSD.  He 
alleges that he suffers from PTSD as a result of verbal and 
physical assaults he suffered while in service in Vietnam 
while serving as a Military Police (MP) and correctional 
specialist.  He alleges that inmates threatened him with 
knives, threw things at him including feces and blood, and 
physically assaulted and attacked him. 

With regard to personal assault cases, the United States 
Court of Appeals for Veterans Claims (Court) has stated that 
"VA has provided special evidentiary development procedures, 
including the interpretation of behavioral changes by a 
clinician and interpretation in relation to a medical 
diagnosis."  Patton v. West, 12 Vet. App. 272 (1999) (citing 
VA Adjudication Procedural Manual M21-1), Part III, paragraph 
5.14(c).  These special evidentiary procedures for PTSD 
claims based on personal assault are substantive rules that 
are the equivalent of VA regulations.  See YR v. West, 11 
Vet. App. 393 (1998); see also Cohen v. Brown, 10 Vet. App. 
128 (1997).

38 C.F.R. § 3.304(f)(3) provides: If a PTSD claim is based on 
in-service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: Records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in the sources.  Examples 
of behavior changes that may constitute credible evidence of 
a stressor include, but are not limited to: Request for 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavioral changes.

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavioral changes may constitute 
credible supporting evidence of the stressor in allowing him 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.

The Board notes that the veteran in this case has not 
received the required notice.  The January 2005 duty to 
assist letter issued by the RO do not include this specific 
information.  On remand, the RO should issue notice to the 
veteran explaining the evidence necessary to corroborate a 
stressor during service to support his claim for PTSD due to 
personal assault, pursuant to 38 C.F.R. § 3.304(f).  This 
requirement is consistent with the VCAA's duty to inform the 
claimant of the information and evidence needed to 
substantiate the claim.  See 38 C.F.R. § 3.159(c) (2006).

Accordingly, the case is REMANDED for the following action:

1.  In accordance with 38 C.F.R. 
§ 3.304(f)(3), the RO should send the 
veteran an appropriate stressor 
development letter.  The appellant 
should be notified that in-service 
personal assault may be corroborated by 
evidence from sources other than the 
service records, as defined in 38 
C.F.R. § 3.304(f)(3).  All specific 
examples of alternative sources of 
evidence listed in 38 C.F.R. 
§ 3.304(f)(3) must be included in the 
notification to the veteran.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



